Citation Nr: 1133918	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral discogenic disease and spinal stenosis (hereinafter, "lumbar spine disorder").

2.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy, left lower extremity, associated with service-connected lumbar spine disorder prior to September 7, 2010, and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1990, and from May 1991 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an increased rating of 40 percent for the Veteran's service-connected lumbar spine disorder, effective from February 8, 2006.  In addition, this decision assigned a separate rating of 20 percent for radiculopathy of the left lower extremity, also effective from February 8, 2006.  The Veteran appealed, contending that higher ratings were warranted.  He did not disagree with the effective dates assigned for these ratings.

An April 2011 rating decision subsequently assigned a 40 percent rating for the service-connected radiculopathy of the left lower extremity, effective from September 7, 2010 (date of VA medical examination).

The Veteran provided testimony at a hearing before personnel at the RO in December 2007, and before the undersigned Acting Veterans Law Judge (AVLJ) in August 2009.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

In September 2009, the Board remanded this case for further development to include a new VA medical examination to evaluate the severity of the service-connected lumbar spine disorder and left lower extremity radiculopathy.  The examination was conducted in September 2010, and, as detailed below, is adequate for resolution of this case.  All other development directed by the Board's remand has been completed.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the case has been completed.

2.  The competent medical and other evidence of record reflects that the Veteran's service-connected lumbar spine disorder is not manifested by ankylosis; incapacitating episodes as defined by VA regulations having a total duration of at least 6 weeks during a 12 month period; or, any other associated neurologic impairment other than the already separately evaluated radiculopathy of the left lower extremity.

3.  Prior to September 7, 2010, the Veteran's service-connected radiculopathy of the left lower extremity was not shown to be manifested by moderately severe incomplete paralysis.

4.  For the period as of and since September 7, 2010, the Veteran's service-connected radiculopathy of the left lower extremity has not been manifested by severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2010).

2.  The criteria for the assignment of a separate rating in excess of 20 percent for radiculopathy of the left lower extremity prior to September 7, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for the assignment of a rating in excess of 40 percent for the Veteran's service-connected radiculopathy of the left lower extremity from September 7, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In accord with the VA law and regulation, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's appeal regarding the radiculopathy of his left lower extremity originates from a disagreement with the initial rating assigned for this disability.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the lumbar spine claim, the preadjudication notice was sent in accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) via letters dated in March 2006 which is clearly prior to the May 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in May 2008, March 2010, and May 2010, followed by readjudication of the appeal by Supplemental Statements of the Case.  This development "cures" any potential timing problem associated with any inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned notice letters informed the Veteran of what was necessary to substantiate his current claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, one of the March 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the May 2008 letter included the information on disability rating(s), as well as the summary of the schedular criteria for evaluating both the service-connected lumbar spine disorder and radiculopathy.

(38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2007 and August 2009 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is any outstanding evidence detailing symptomatology of the service-connected lumbar spine disorder or radiculopathy that is not documented by the evidence already of record.

The Veteran was accorded VA medical examinations regarding this case in March 2007 and September 2010.  Both examinations made findings as to the symptomatology of the service-connected lumbar spine disorder and radiculopathy which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that either disability has increased in severity since the most recent examination.  Accordingly, these examinations are adequate for resolution of this case.  

In view of the foregoing, the duty to assist the Veteran has been satisfied in this case.

The record has been thoroughly reviewed.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to Fenderson v. West, 12 Vet. App. 119 (1999), at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of staged ratings for his service-connected radiculopathy of the left lower extremity.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Lumbar Spine

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran has consistently complained of pain regarding his service-connected lumbar spine disorder.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in this case.  However, the issue is whether these complaints of pain result in impairment, to include during flare-ups, to the extent necessary for a higher rating.  For the reasons detailed below, they do not.

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating in excess of 40 percent requires there to be ankylosis of the spine.  In this case, the Veteran has never been diagnosed with ankylosis of his spine.  In fact, the September 2010 VA medical examination specifically found that there was no ankylosis of the thoracolumbar spine.

Further, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Here, the record reflects the Veteran still has mobility of the lumbar spine; i.e., it is not fixed in place.  For example, the March 2007 VA medical examination showed the lumbar spine had forward flexion to 50 degrees; right and left lateral flexion to 20 degrees; backward extension to 15 degrees; and right and left lateral rotation to 20 degrees.  The more recent September 2010 VA medical examination showed the Veteran had flexion, as well as right and left lateral flexion and rotation, all to 20 degrees.  He also had backward extension to 10 degrees.  While these examination reports show a decrease in the range of motion between 2007 and 2010, they do not show ankylosis of the spine, such that a disability rating based on ankylosis is warranted.  

Additionally, in an effort to evaluate the extent of any additional functional impairment during flare-ups, repetitive range of motion testing was conducted as part of both examinations.  No additional limitation of motion, other than that which has already been noted, was demonstrated following this repetitive testing.

Finally, the treatment records on file do not otherwise indicate the Veteran has impairment analogous to ankylosis of the lumbar spine.
 
In view of the foregoing, the criteria are not met or more nearly approximated for the assignment of a rating in excess of 40 percent for the service-connected lumbar spine disorder under the General Rating Formula for Diseases and Injuries of the Spine.

Turning to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran's service-connected lumbar spine disorder does not result in incapacitating episodes as defined by VA regulations having a total duration of at least 6 weeks during a 12 month period.  The Veteran has reported that there are times his service-connected lumbar spine disorder is of such severity that he seeks ER treatment and/or bedrest.  More specifically, the Veteran reported in March 2007 that he had been on bed rest for his condition 20 to 30 days within the past year.  However, a thorough review of the record does not reflect he has bed rest prescribed by a physician and treatment by a physician to the extent necessary to meet the criteria for the assignment of a rating in excess of 40 percent under the Formula.  

For these reasons, the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 40 percent for his service-connected lumbar spine disorder.

Additionally, the record does not reflect the Veteran has associated neurologic impairment due to his service-connected lumbar spine disorder other than the already separately evaluated radiculopathy of the left lower extremity.

Left Radiculopathy

The Veteran's service-connected radiculopathy of the left lower extremity is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Prior to September 7, 2010, the Veteran's service-connected radiculopathy of the left lower extremity was not manifested by moderately severe incomplete paralysis.  For example, neurologic evaluation conducted as part of the March 2007 VA medical examination showed that deep tendon reflexes were brisk bilaterally.  Sensory examination did reveal decreased sensation over the distal left lower extremity.  Lasegue's sign was positive to the left leg at 45 degrees and a February 2007 magnetic resonance imaging (MRI) report noted left neural fibrosis surrounding the left S1 nerve root, central disk protrusion, L4-L5, impinging on the right L5 root.  However, motor examination revealed little difference in the circumference of the left calf when compared to the right.  Specifically, the right calf measured 38 cm in circumference, while the left calf was 35.5 cm.  Lower extremity strength was 5/5.  Although the Veteran complained of numbness down the left leg, there is no indication that the Veteran was unable to ambulate or that his strength or sensation was reduced to a level worse than moderate in degree.  This is supported by objective NCV/EMG findings which were normal in November 2006.  

For the period as of and since September 7, 2010, the Veteran's service-connected radiculopathy of the left lower extremity has not been manifested by severe incomplete paralysis with marked muscular atrophy.  On examination, the Veteran was able to walk on his toes and heels, and the Veteran reported occasional numbness and tingling with respect to the left leg.  Although the September 2010 VA medical examination showed there was no left ankle jerk, the motor examination nevertheless indicated that there was movement below the knee, and sensory examination noted only decreased sensation, not complete loss of sensation below the knee.  Motor examination of the left lower extremity showed left hip flexion was 5/5 (active movement against full resistance) and 4/5 (active movement some resistance) ; left knee flexion was 4/5; left ankle dorsiflexion and plantar flexion were 3/5 (active movement against gravity); and left great toe extension was 2/5 (active movement gravity eliminated).  In addition, there was decreased muscle tone of the left lower extremity, as well as muscle atrophy.  However, the left calf measured 14.5 inches compared to the right calf which measured 16 inches.  Although there was some atrophy noted, it is arguably not "marked."  Given the evidence of movement, sensory and motor ability, as well as a lack of marked atrophy, this record does not indicate the type of severe incomplete paralysis and/or marked muscular atrophy necessary for the assignment of a rating in excess of 40 percent.

A review of the treatment records on file do not otherwise indicate the Veteran has impairment of the left lower extremity to warrant a rating in excess of 20 percent prior to September 7, 2010, nor a rating in excess of 40 percent thereafter on the basis of neurological impairment.

Other Considerations

Staged ratings other than those already assigned were considered; however, the record does not reflect there were any distinctive periods where either disability met or nearly approximated the criteria for a rating in excess of those currently in effect.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected left shoulder disability under consideration here has otherwise rendered impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  The Veteran's service-connected disability is manifested by pain, limited motion, and neurological impairment, and these symptoms are contemplated in the rating criteria applicable to this disability.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, it does not appear the RO has adjudicated the matter of the Veteran's entitlement to an extraschedular rating for the Veteran's service-connected lumbar spine disorder and/or left radiculopathy at any time during the pendency of this case.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating, nor identified any factors which may be considered to be exceptional or unusual regarding the service-connected lumbar spine disorder.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the record reflects the Veteran does experience occupational impairment due to his service-connected lumbar spine disorder and left radiculopathy.  However, as part of a March 2007 statement, the Veteran indicated his desire to retract any claim for TDIU; i.e., by this action he withdrew from consideration a claim of entitlement to a TDIU.  Moreover, the September 2010 VA examiner provided an opinion that the Veteran may be able to work a sedentary job with adequate pain control if he could limit his sting sitting and standing and was able to walk and stretch periodically.  Moreover, such occupational impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In view of the foregoing, no further discussion of entitlement to a TDIU is warranted in this case.



ORDER

Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disorder, on the basis of orthopedic manifestations, is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy, left lower extremity, associated with service-connected lumbar spine disorder prior to September 7, 2010, is denied.

Entitlement to a rating in excess of 40 percent for service-connected radiculopathy, left lower extremity, associated with service-connected lumbar spine disorder from September 7, 2010, is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


